Case 5:20-cr-00042-EJD Document 1-1 Filed 01/30/20 Page 1 of 1

Bry

UNITED STATES DISTRICT COURT AY 3 9

NORTHERN DISTRICT OF CALE ORIN 2p 2p
ee ng ,
CRIMINAL COVER SHEET eC

 

Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed and submitted,
along with the Defendant Information Form, for each new criminal case.

CASE NAME: CRS > 4
USAV. James Gould, Jr. ad a 0 4. 2

Is This Case Under Seal? Yes No ¥

SLF
Total Number of Defendants: 1 v¥ 2-7 8 or more
Does this case involve ONLY charges VKD
under 8 U.S.C. § 1325 and/or 1326? Yer Gey
Venue (Per Crim. L.R. 18-1): SF OAK SI ¥
Is this a potential high-cost case? Yes No ¥

Is any defendant charged with

a death-penalty-eligible crime? Yes No ¥

Is this a RICO Act gang case? Yes No ¥
Assigned eA: .
Comments:

; . RESET FORM | SAVE PDF |
Form CAND-CRIM-COVER (Rev. 11/16) ; See
